PER CURIAM.
In this bench-tried case, Carafiol Properties Company sought damages against Jack E. Oates, Jr. for breach of contract and tortious interference with a contract. Oates counter-claimed for specific performance of the lease and, alternatively, for damages. The trial court entered judgment for Carafiol on its breach of contract claim and denied recovery on Oates’s counter-claim. Subsequently, after a hearing, the trial court awarded Carafiol its attorney fees. Oates appeals.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).